IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LEVAR LEE SPENCE,                              : No. 61 MM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
NORTHUMBERLAND COUNTY COURT OF                 :
COMMON PLEAS, ET AL.,                          :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2022, to the extent Petitioner seeks prompt

adjudication of Spence v. McGinley, CV-2020-00617, the Petition for Writ of Mandamus

is GRANTED. The Court of Common Pleas of Northumberland County is ORDERED to

adjudicate Spence v. McGinley, CV-2020-00617, within 90 days.

      In all other respects, the Petition for Writ of Mandamus is DENIED.